This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Eugene L. Oestreicher.
The court coming now to consider its order of April 25,1990, suspending respondent, Eugene L. Oestreicher, from the practice of law for a period of *603one year, commencing on July 19, 1989, pursuant to Gov. Bar R. V(7)(c), see 50 Ohio St. 3d 229, 553 N.E. 2d 670, finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that Eugene L. Oestreicher be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.